In re Breaux, Harrison;—Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. F, No. 98-3066; to the Court of Appeal, Fifth Circuit, No. 02-KH-92.
This application is governed by this Court’s order in State v. Cordero, 08-1717 (10/31/08), 993 So.2d 203, which approved of the en banc resolution adopted by the Fifth Circuit on September 9, 2008, setting forth internal operating procedures designed to promote completely independent merits review of applications filed and denied between February 1994 and May 2007 by randomly-selected panels of three judges. Pursuant to our order in Cordero, the application in 13-KH-0337 is herewith transferred to the Fifth Circuit Court of Appeal to address according to the procedures adopted in its en banc order of September 9, 2008.